BOGUE, Senior District Judge.
This case arises from the liquidation by appellee of two casualty insurance companies — Great Plains Insurance Co., Inc. and Regency Equities Reinsurance Company. The appellants were involved in a scheme to divert funds from the now defunct insurance companies resulting in their financial ruin. As a result, the Director of Insurance for the state of Nebraska initiated liquidation proceedings and brought this action alleging federal civil RICO and supplemental state law claims.
Following an eight day trial, the jury found for the appellee and awarded $16.7 million in damages which was trebled to $50.1 .million pursuant to 18 U.S.C. § 1964(c). Subsequently, appellee sought a constructive trust and accounting on its equitable claims which the district court2 *976granted. Appellants appeal several rulings of the district court including a denial of appellants’ Federal Rule of Civil Procedure 50 motion and various evidentiary matters. Appellant Colleen Orrico joined in the appeal and submitted three separate grounds for reversal.
Having considered the case, we conclude that there exists no basis to reverse the district court’s rulings. Accordingly, we affirm in all respects.

. The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska.